Case 1:20-cv-24523-KMW Document 29 Entered on FLSD Docket 11/04/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-24523-CIV-WILLIAMS/MCALILEY

  GILEAD SCIENCES, INC., GILEAD
  SCIENCES IRELAND UC,

         Plaintiff,

  vs.

  CHROME FEDERAL CREDIT UNION,

        Defendant.
  _________________________________________/

                  ORDER GRANTING MOTION TO APPEAR
         PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
        ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         Pending before the Court is a Motion to Appear Pro Hac Vice for Franklin

  Monsour, Esq., Consent to Designation, and Request to Electronically Receive

  Notices of Electronic Filing, pursuant to the Special Rules Governing the Admission

  and Practice of Attorneys in the United States District Court for the Southern District

  of Florida and Section 2B of the CM/ECF Administrative Procedures, which the

  Honorable Kathleen M. Williams referred to me. (ECF Nos. 14, 28).

         Having reviewed the Motion, the pertinent portions of the record and the

  applicable law, the Court hereby ORDERS that the Motion (ECF No. 14), is

  GRANTED. Franklin Monsour, Esquire, may appear and participate in this action

  on behalf of Plaintiffs Gilead Sciences, Inc. and Gilead Sciences Ireland UC. The

  Clerk shall provide electronic notification of all electronic filings to Franklin Monsour
Case 1:20-cv-24523-KMW Document 29 Entered on FLSD Docket 11/04/2020 Page 2 of 2




  at franklin.monsour@squirepb.com.

          DONE and ORDERED in chambers at Miami, Florida this 4th day of November,

  2020.

                                           ____________________________________
                                           CHRIS McALILEY
                                           UNITED STATES MAGISTRATE JUDGE

  cc:     Honorable Kathleen M. Williams
          Counsel of record
